Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
Election/Restrictions
2.		Restriction to one of the following inventions is required under 35 U.S.C. 121:

I.	Claims 1-2, 4-6 and 9, drawn to a kit, a composition and a tester composition comprising one of polypeptides (E1) to (E50); an antigen which is at least one of polypeptides (E1) to (E50) and a composition comprising the antigen, classified in CPC C07K 14/415.
II.	Claim 3, drawn to a method for providing an indicator for diagnosing an allergy in a subject, classified in CPC G01N 33/53.
III. 	Claim 7, drawn to a tester composition comprising an antibody, classified in CPC C07K 16/00.
IV.	Claim 8, drawn to a tester composition comprising a primer comprising a nucleotide sequence of a nucleic acid encoding one of polypeptides (E1) to (E50), classified in CPC C12N 15/09.
V.	Claim 10, drawn to a method of determining the presence or absence of polypeptides (E1) to (E50) in a raw material or processed product, classified in CPC G01N 33/00.
VI.	Claim 11, drawn to a raw material or processed product in which the antigen comprising one of polypeptides (E1) to (E50) is eliminated or reduced, classified in CPC C07K 14/415.
VII.	Claim 12, drawn to a method for producing a raw material or processed product in which the antigen comprising one of polypeptides (E1) to (E50) is eliminated or reduced, classified in CPC C07K 1/00.

3.		The inventions are distinct, each from the other because of the following reasons:
4.		Invention I is related to invention II, as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)).  In the instant case the (E1) to (E50) polypeptides of Invention I can be used for making antibodies or used in Western blot assays, for example.
5.		The polypeptide or antigen of Invention I is related to the antibody of Invention III by virtue of being the cognate antigen, necessary for the production of the antibodies. Although the protein and antibody are related due to the necessary stearic complementarity of the two, they are distinct inventions because they are physically and functionally distinct chemical entities, and because the protein can be used in another and materially different process from the use for production of the antibody, such as in a pharmaceutical composition in its own right, or in assays for the identification of agonists or antagonists of the protein.
6.		The polypeptide of Invention I is related to the nucleic acid in a composition of Invention IV by virtue of encoding the same.  The DNA molecule has utility for the recombinant production of the protein in a host cell.  Although the DNA molecules and proteins are related since the DNA encodes the specifically claimed protein, they are distinct inventions because they are physically and functionally distinct chemical entities, and the protein product can be made by another and materially different process, such as by synthetic peptide synthesis or purification from the natural source.  Further, the DNA may be used for processes other than the production of the protein, such as nucleic acid hybridization assay.
7.		Inventions I/III/IV and V/VI/VII are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP § 806.04, MPEP § 808.01).  In the instant case the antigen or polypeptide of Invention I, the antibody composition of Invention III, and the nucleic acid composition of Invention IV are not disclosed as capable of use together with the raw material or processed product in which the antigen comprising one of polypeptides (E1) to (E50) is eliminated or reduced of Invention VI. The products of Inventions I, III and IV are also not required for the methods of Inventions V and VII.
8.		Inventions II and III/IV/VI are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP § 806.04, MPEP § 808.01).  In the instant case the antibody composition of Invention III, the nucleic acid composition of Invention IV, and a raw material or processed product in which the antigen comprising one of polypeptides (E1) to (E50) is eliminated or reduced of Invention VI, are not required for the method for diagnosing an allergy of Invention II.
9.		Inventions II, V and VII, are directed to related processes. The related inventions are distinct if the inventions as claimed do not overlap in scope, i.e., are mutually exclusive; the inventions as claimed are not obvious variants; and the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect. See MPEP § 806.05(j). In the instant case, Inventions II, V and VII, are distinct both physically and functionally, use different starting materials, follow different procedure and evaluation protocols, have distinct end-points and are not required one for the other. Invention II recites a method providing an indicator for diagnosing an allergy in a subject, which is different from any of the other groups. Invention V recites a method of determining the presence or absence of polypeptides (E1) to (E50) in a raw material or processed product, which is different from any of the other groups. Invention VII recites a method for producing a raw material or processed product in which the antigen comprising one of polypeptides (E1) to (E50) is eliminated or reduced, which is different from any of the other groups. Therefore, a search of all three methods in one patent application would result in an undue search burden. The searches for the methods are not co-extensive, the classification is different, and the subject matter is divergent.
10.		Inventions III and IV are directed to related products. The related inventions are distinct inventions because they do not overlap in scope, i.e., are mutually exclusive; the inventions as claimed are not obvious variants; and the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect. See MPEP 806.05(j). Invention III recites a tester composition comprising an antibody, which is different from the other group. Invention IV recites a tester composition comprising a primer comprising a nucleotide sequence of a nucleic acid encoding one of polypeptides (E1) to (E50), which is different from the other group. Thus, by virtue of the different structures and functions of Inventions III and IV, these are distinct. Additionally, searching both products in one patent application would result in an undue search burden. The searches for the methods are not co-extensive, the classification is different, and the subject matter is divergent.
11.		Inventions V and VI are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP § 806.04, MPEP § 808.01).  In the instant case the raw material or processed product in which the antigen comprising one of polypeptides (E1) to (E50) is eliminated or reduced of Invention VI, is not required for the method of determining the presence or absence of polypeptides (E1) to (E50) in a raw material or processed product of Invention V.
12.		Inventions VI and VII are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case, the raw material or processed product in which the antigen comprising one of polypeptides (E1) to (E50) is eliminated or reduced of Invention VI can also be made by genome editing or chemical modification, for example.


13.		Because these inventions are independent or distinct for the reasons given above, have acquired a separate status in the art in view of their different classification, and require a different field of search (see MPEP § 808.02), restriction for examination purposes as indicated is proper.
		
Secondary Election/Restriction

14.		Restriction to one of the following inventions is required under 35 U.S.C. 121: 
	If Applicant selects one of the inventive Groups I-VII, one polypeptide from (E1) to (E50) listed in claim 1 must also be selected to be considered responsive for examination:
		Applicant is required to elect one polypeptide, from a total of 50 polypeptides represented by (E1) to (E50) inventions. 
		
15. 	The inventions are distinct, each from the other because of the following reasons:
	The 50 Inventions ((E1) to (E50)) are related but distinct, as the inventions as claimed do not overlap in scope, i.e., are mutually exclusive; the inventions as claimed are not obvious variants; and the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect. See MPEP § 806.05(j). In the instant case, the different inventions of Groups (E1) to (E50) are polypeptides comprising different proteins with unique amino acid sequences encoded by unique nucleic acid sequences of different length. Searching all of the sequences in a single patent application would provide an undue search burden on the examiner and the USPTO's resources because of the non-coextensive nature of these searches.    	
Note: This is a Restriction requirement, not an Election of species. In order to be fully responsive, if one of Groups I-VII is elected, Applicant must select one polypeptide from groups (E1) to (E50).


16.		In response to this requirement, applicants must elect an invention from Groups I-VII, and a polypeptide from (E1) to (E50), for consideration. Applicant is advised that in order for the reply to this requirement to complete it must include an election of the invention to be examined even though the requirement be traversed (37 C.F.R. 1.143).
17.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the 
inventorship must be amended in compliance with 37 C.F.R. 1.48 (b) if one or more of the 
currently named inventors is no longer an inventor of at least one claim remaining in the 
application. Any amendment of inventorship must be accompanied by a petition under 37 C.F.R. 
1.48(b) and by the required under 37 C.F.R. 1.17(I).

Notice of Rejoinder
18.		The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include ail the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § S21.04. Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
19.    		In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.



Advisory Information
20.	Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Aditi Dutt whose telephone number is 571-272-9037.  The examiner can normally be reached on M-F 9.00 a.m. to 5.00 p.m. (Eastern standard time).
21.		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
22.	Information regarding the status of an application may be obtained from 
the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. D./
Examiner, Art Unit 1649
20 July 2022


/JEFFREY STUCKER/Supervisory Patent Examiner, Art Unit 1649